DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 4, 7, and 10 fail to comply with 37 C.F.R. § 1.84(l) because they include characters that are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined, so as to give them satisfactory reproduction characteristics.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7 are rejected under 35 U.S.C. § 102(a)(a) as being anticipated by Hirata et al. (JP 2011-151722 A).
With respect to claim 1, Hirata et al. teach a control device mounted in a first mobile body that includes a camera and an antenna (11-13 in Figure 1; note paragraph [0043] of the machine translation), the control device comprising a processor and a storage medium having computer program instructions stored thereon (paragraph [0023] of the machine translation), when executed by the processor, perform to identify a second mobile body through image recognition from a captured image captured by the camera (paragraph [0020] of the machine translation) operating such that a direction of an optical axis of the camera and an oriented direction of the antenna are linked to each other (first sentence of paragraph [0017] of the machine translation); and control the oriented direction of the antenna such that the position of the identified second mobile body in the captured image is in a predetermined position (paragraph [0020] of the machine translation).
Similarly, with respect to claim 7, Hirata et al. teach a control method using a computer (16 in Figure 1) mounted in a first mobile body (paragraph [0043] of the machine translation) that includes a camera (11 in Figure 1) and an antenna (14 in Figure 1), the control method comprising identifying a second mobile body through image recognition from a captured image captured by the camera (paragraph [0020] of the machine translation) operating such that a direction of an optical axis of the camera and an oriented direction of the antenna are linked to each other (first sentence of paragraph [0017] of the machine translation); controlling the oriented direction of the antenna such that a position of the identified second mobile body in the captured image is a predetermined position (paragraph [0020] of the machine translation); acquiring first position information indicating a position of the first mobile body and second position information indicating a position of the second mobile body (paragraph [0035] of the machine translation); generating relative positional relation information indicating a relative positional relation between the first mobile body and the second mobile body based on the first position information and the second position information (paragraph [0036] of the machine translation); and controlling the oriented direction of the antenna of the first mobile body to match a direction of the second mobile body that is calculated based on the relative positional relation information (paragraph [0037] of the machine translation).
Furthermore, Hirata et al. also teach calculating a direction of the second mobile body based on information relating to an electromagnetic wave received from the second mobile body and correct the orientation of the antenna to match the calculated direction of the second mobile body (paragraph [0026] of the machine translation), as further required by claim 2; and controlling the oriented direction of the antenna to match a direction based on an area of which an index value indicating a reception state is highest among a plurality of areas forming the captured image (paragraph [0026] of the machine translation), as stipulated by claim 4.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Hirata et al. as applied to claims 1-2, 4, and 7 above, and further in view of Axmon et al. (WO 2018/114003 A1).
While Hirata et al. meet many of the limitations of the claimed invention, as pointed out more fully above, Hirata et al. fail to specifically teach the use of a server, as further required by claims 3 and 5.
Axmon et al. teach the use of a remote server (340 in Figure 3) that acquires positioning and movement information about a drone (310 in Figure 3) and a UE (320 in Figure 3) and provides relative position information (page 8, lines 20-23). Because it is well known to use a server to determine relative position between two remote units, as demonstrated by Axmon et al., and because such a remote server provide more convenient maintenance of the programming that determines the position, it would have been obvious to one of ordinary skill in the art that the mobile devices in Hirata et al. could have used such a server to determine the relative positions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
7 July 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665